Citation Nr: 0720506	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk





INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts.

In September 2006, the veteran submitted to the Board 
additional evidence, consisting of new private medical 
records, a "buddy" statement, and additional statements 
from the veteran. In a May 2007 appellant's brief, the 
veteran's representative waived initial RO consideration of 
the aforementioned evidence. 

In February 2006, the veteran testified during an RO hearing; 
a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran maintains that he has hearing loss and tinnitus 
due to noise exposure in service.  The Board finds the 
veteran's assertions that he was exposed to excessive noise 
exposure from jet engines, cargo jets, helicopters, prop 
blasts, jet blasts, riding within military aircrafts, firing 
ranges while training with rifles, M-16s, M-79 grenade 
launchers, hand grenades, Claymore mines, and C-4 plastic 
explosives, specifically during his training in the 82nd 
Airborne Division, 504th Parachute Infantry Regiment, to be 
credible.  In this regard, the veteran's DD214 shows that his 
military occupational specialty (MOS) was Light Weapons 
Infantry and he received the Parachute Badge. 

The Board notes that the veteran's July 1968 entrance 
examination reflects audiometry findings indicative of some 
hearing loss at 500 hertz bilaterally.  However, the 
veteran's separation examination in May 1971 reflects signs 
of improvement as audiometry findings reflect only some left 
ear hearing loss at 2000K hertz with bilateral hearing loss 
at 4000K hertz.  The Board notes that these two records 
reflect a significant discrepancy in audiometric findings.  
The June 2004 rating decision denied service connection based 
on an absence of complaints, findings or diagnosis of hearing 
loss in service; however, the absence of in service evidence 
of hearing loss, alone, does not preclude the veteran from 
establishing his entitlement to service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, 
service connection may nonetheless be granted when there is a 
post-service diagnosis of hearing loss (that meets the legal 
requirements set forth under 38 C.F.R. § 3.385), in addition 
to medical evidence establishing that this disability is 
causally related to military service.  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993); See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

Although the veteran was afforded a VA examination in March 
2006, the audiologist referred the RO's request for an 
opinion as to the service medical records discrepancy and 
etiology of the veteran's current hearing loss and tinnitus 
to an Ears, Nose and Throat (ENT) medical doctor for an 
additional examination.  However, despite this request, the 
RO did not schedule such an examination.

To ensure that the veteran is afforded full due process of 
law, the Board finds that an additional examination, to 
include an opinion, is needed to fairly resolve the claim on 
appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.
Prior to adjudicating the claims, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claims on appeal.  Thus, while on 
remand, the RO should provide the veteran and his 
representative with a notice letter that meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, these matters are REMANDED for the following 
action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA ENT 
examination, by a physician (M.D.), for 
the purpose of determining whether the 
veteran has hearing loss and tinnitus 
which is due to service.  The designated 
physician must be provided with the 
claims file, to specifically include a 
copy of the March 2006 VA audiology 
examination report.  Based on the March 
2006 examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of any hearing loss and tinnitus found, 
including the likelihood that it was 
medically caused by noise exposure in 
service.  In giving this opinion, the 
examiner should address the audio testing 
results listed in the July 1968 active 
duty entrance examination and May 1971 
active duty separation examination.

The examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

3.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

4. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
for service connection on appeal, in 
light of all pertinent evidence and legal 
authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

